DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Response to Amendment
Examiner notes that a preliminary amendment was filed 09/17/2021, amending claims 1, 2, 5, 9, 12, 21, 23, 24, 25; adding new claims 29-37; and canceling claims 3, 4, 10, 11, 1-17, 19, 20 and 26-28.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 10,905,866, hereinafter “the ‘866 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Instant claim 1 recites that “the catheter is connectable with the access port by a mechanical connection, whereas ‘866 patent claim 12 recites that “the catheter is connectable with the access port by a connection within the access port.” The limitation of the ‘866 patent thus anticipates the limitation of instant claim 1 because the connection within the access port that connects the catheter to the access port is implicitly a mechanical connection. Thus, instant claim 1 is not patentably distinct from ’866 patent claim 12.
Further,  ‘866 patent claim 12 recites “the catheter insertion tool is configured to engage a mechanical connection between the catheter and the access port” and instant claim 1 recites “the catheter insertion tool is configured to engage the mechanical connection between the catheter and the access port”. It is understood that claim 12 of the ‘866 patent also requires a mechanical connection between the catheter and the access port. these two limitations refer to the same mechanical connection 
Aside from the unpatentable distinctions, instant claim 1 and ‘866 patent claim 12 recite the same subject matter. 
Instant claim 21 is rejected for being unpatentable over ‘866 patent claim 13. Further, the limitation “the catheter insertion tool is configured to operate with a guidewire” does not appear to be patentably distinct over the ‘866 patent claim 12 because this is a recitation of the intended use of the catheter insertion tool, and the structure of the ‘866 patent claim 12 is configured to “operate with” a guidewire (it is noted that claim 21 does not constrain the term “operate with” to any specific function.

Claim 2, 5, 6, 7, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ‘866 patent, in view of Ensminger (U.S. Pat. 5,281,199, hereinafter “Ensminger”).
Regarding claim 2, it is noted that  ‘866 patent claim 12 does not appear to disclose that the catheter is removable from the access port through the fluid passage and the fluid passage access opening.
Ensminger discloses a medical device comprising: 
an implantable access port 420 (Fig. 40) including a fluid passage (combination of lumen of needle 438 and lumen defined by surfaces 424/434/436; see Figs. 39-40) operable to introduce fluid to a host and/or remove fluid from the host, the fluid passage accessible through a fluid passage access opening (i.e., located at the proximal end of needle 438; the proximal end of the needle is not shown in the figure but is the end where a catheter 440 is introduced; see Fig. 40) ; and 
a needle 438 (Fig. 40) configured to penetrate the host, wherein the fluid passage access opening is at an end of the needle (as described above) and at least a portion of the fluid passage is defined by the needle (as described above, a portion of the fluid passage is the lumen of the needle 438);
an implantable catheter 440 (Fig. 40) connectable with the access port (i.e., the catheter 440 engages with a valve 430), the catheter having a proximal end and a distal end; 
wherein the portion of the fluid passage defined by the needle is defined by a lumen of the needle (as described above); 
wherein the catheter is insertable into the fluid passage of the access port, including the lumen of the needle, through the fluid passage access opening (see Fig. 40); and
wherein the catheter is advanceable through the fluid passage such that the distal end of the catheter extends from the access port and the proximal end of the catheter is located within the access port (it is understood that the catheter may be advanced as far as desired, to the point where the proximal end of the catheter is located within the access port).
Further, in other embodiments, Ensminger teaches the desirability of connecting a portion of the catheter with the access port within the fluid passage of the access port (see, e.g., col. 16, lines 46-55 teaching that it may be desirable to provide friction between the port and the fluid passage to prevent inadvertent withdrawal of the catheter from the port).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the ‘866 patent claim 12 according to the teaching in Ensminger, in order to connect the catheter within the fluid passage of the access port and/or within a catheter egress opening of the access port, in order to prevent inadvertent withdrawal of the filament from the port (as taught in Ensminger at col. 16, lines 54-55);
Regarding claims 5-7, it is noted that the ‘866 patent claim 12 does not appear to disclose:
the mechanical connection comprises at least one of a friction fit connection and a positive mechanical engagement connection; 
the positive mechanical engagement connection comprises an overlapping connection formed by a proximal end portion of the catheter and a portion of the access port; and the overlapping connection is formed by a flange of the catheter overlapping with a shoulder of the access port.  
Ensminger teaches that the catheter is connectable with the access port by a mechanical connection (e.g., a friction fit placing a shear force on the catheter; see Ensminger at col. 16, lines 48-52; this friction fit is also interpreted to be a press fit connection that presses the catheter against the connection). The limitations of claims 6 and 7 concern the positive mechanical engagement, which is not required in claim 5, since claim 5 requires that the connection can comprise a friction fit instead of a positive mechanical engagement connection.
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the ‘866 patent claim 12 according to the teaching in Ensminger, in order to provide a well-known way to freely inserted into the port and prevent its withdrawal until necessary without requiring further action by the user.
Regarding claim 12, it is noted that the ‘866 patent claim 12 does not appear to disclose that the access port includes a housing; and the mechanical connection is formed with the housing and/or within the access port.
Further, as per claim 18, the ‘866 patent claim 12 does not appear to disclose that the  catheter is connectable with the access port within the fluid passage of the access port.
Ensminger discloses that access port includes a housing 426 (Fig. 39); and the connection is formed with the housing (i.e., the connection taught in the alternative embodiments of Ensminger is formed within the housing; see Figs. 34-36).
Further, in other embodiments, Ensminger teaches the desirability of connecting a portion of the catheter with the access port within the fluid passage of the access port (see, e.g., col. 16, lines 46-55 teaching that it may be desirable to provide friction between the port and the fluid passage to prevent inadvertent withdrawal of the catheter from the port).
A skilled artisan would have found it obvious at the time of the invention to modify the mechanical connection of the ‘866 patent claim 12, according to the teaching in  Ensminger, so that the catheter and needle can be properly guided into the housing (see Ensminger at col. 11, lines 50 to-67) and to provide friction between the port and the fluid passage to prevent inadvertent withdrawal of the catheter from the port.

Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ‘866 patent, in view of Ensminger, further in view of Haarala et al (U.S. Pat. 6,607,504 B2, hereinafter “Haarala”).
Regarding claims 8 and 9, it is noted that the ‘866 patent claim 12, in view of Ensminger, does not appear to disclose Regarding claim 9, Ensminger does not appear  the friction fit connection comprises a press-fit connection formed by a proximal end portion of the catheter and a portion of the access port, the press-fit connection formed by at least one deformable retention element of the catheter.
Haarala discloses a positive mechanical engagement between the proximal end of the catheter and a portion of the access port, formed by barbs 512 on the access port that engage with shoulders 504 formed by the resilient deformable material of the catheter (see Fig. 6; although Haarala discloses that the shoulders are formed on a connector 106, the shape of the shoulders is imparted to the deformable material of the catheter; further, the connector 106 may be interpreted as part of the catheter).
A skilled artisan would have found it obvious at the time of the invention to modify the mechanical connection of the ‘866 patent claim 12, in view of Ensminger, according to the teaching in Haarala, since the barb-shoulder connection was a well-known and strong connection allowing the catheter to be freely inserted into the port and prevent its withdrawal until necessary without requiring further action by the user (see Haarala at col. 5, lines 49-54).  

Allowable Subject Matter
Claims 22-25, 29-37 are objected to for reciting allowable subject matter that patentably distinguishes over the ‘866 patent claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
11/10/2022